Citation Nr: 0844928	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  03-33 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, 
left knee.

2.  Entitlement to service connection for residuals, lumbar 
spine surgery, herniated disc L4-5, as secondary to 
osteoarthritis, left knee.


REPRESENTATION

Appellant represented by:	Jerome H. Gress, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1961 to 
December 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from an June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for osteoarthritis, left knee, and for residuals 
lumbar spine surgery, herniated disc L4-5, to include as 
secondary to osteoarthritis, left knee. 

The veteran testified before the Board sitting at the RO in 
November 2004.  A transcript of the hearing is associated 
with the claims file. 

In June 2005, the Board denied service connection for 
disorders of the left knee and lumbar spine.  In December 
2005, the Board denied reconsideration of the decision.  

In March 2008, the Court of Appeals for Veterans Claims 
(Court) vacated the Board decision and remanded the appeal 
for performance of an examination of the left knee and 
subsequent consideration of the claim for service connection 
for the lumbar spine as intertwined with the claim for the 
left knee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


REMAND

In the June 2005 decision, the Board relied, in part, on a VA 
examination conducted in February 2004 in which the examining 
physician provided an opinion that the veteran's severe 
degenerative arthritis of the left knee was not related to a 
left knee injury in service or any other aspect of service.  

On appeal, the Court concluded that VA had failed to satisfy 
the duty to assist by providing an adequate medical 
examination.  The Court concluded that the 2004 examiner did 
not indicate that he had reviewed records of recent knee 
surgery, and it was not clear whether those records had been 
associated with the file at the time of his examination.  The 
examiner failed to provide a rationale for his opinion that 
the veteran's left knee arthritis was not related to service 
and failed to comment on a surgeon's statement that the 
disorder was consistent with an old injury.  The Court 
further concluded that the claim for secondary service 
connection for a lumbar spine disorder was inextricably 
intertwined with the claim for the left knee.     

In October 2008, the Board received new evidence from the 
veteran that is material to the issues of the left knee and 
lumbar spine.  The evidence includes a medical evaluation by 
a private neuro-radiologist who concluded that the veteran's 
left knee disorder is related to an injury in service and 
that the lumbar spine disorder is secondary to arthritis of 
the left knee.  

In view of the conflicting medical opinions and by direction 
of the Court, an adequate VA examination is necessary to 
decide the claim. 38 C.F.R. § 3.159 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for the purpose of 
determining the etiology of the veteran's 
left knee and lumbar spine disability.  

Request that the physician review the 
claims file, including the 2004 VA 
opinion, October 2003 surgery report by a 
VA surgeon discussing an old 
posterolateral corner injury, and a 
September 2008 medical opinion from Dr. 
Bash.  Following this review, the 
physician must:

a.  Give an opinion whether any 
disability of the left knee is at least 
as likely as not (50 percent or greater 
possibility) related to injury of the 
left knee in service or any other aspect 
of service.  The physician should provide 
a detailed rationale and comment on the 
opinions/statements/records of a VA 
surgeon in October 2003, a VA physician 
in February 2004 and a private doctor in 
September 2008.  

b.  If it is determined that the 
veteran's left knee is related to 
service, give an opinion whether any 
disability of the lumbar spine is at 
least as likely as not (50 percent or 
greater possibility) is secondary to the 
left knee disorder, to include whether 
the left knee disorder aggravates the 
lumbar spine disability.  If aggravation 
is found, the examiner should identify 
that aspect of the lumbar spine 
disability which is attributed to such 
aggravation.  

The physician should provide a detailed 
rationale for all opinions given.  In 
this regard, the physician, as part of 
his/her rationale should discuss the 
statements/opinions/records of the 
October 2003 surgeon, the February 2004 
VA physician's report and the private 
opinion dated in September 2008.  

3.  Then, readjudicate the claim for 
service connection for osteoarthritis of 
the left knee and for residuals, lumbar 
spine surgery, herniated disc L4-5.  If 
either decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC) which 
includes all evidence, including medial 
opinions and records submitted following 
the Board's June 2005 decision.  The 
veteran and his representative should be 
given an opportunity to respond.  
Thereafter, return the case to the Board 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


